Exhibit 10.8

EXECUTION VERSION

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of the 29th day of July, 2010, by and between Rayonier Inc., a North Carolina
corporation (“Assignor”), and Rayonier Operating Company LLC, a Delaware limited
liability company (“Assignee”).

RECITALS

WHEREAS, Assignor is a Borrower under that certain Five-Year Revolving Credit
Agreement, dated as of August 4, 2006 (as amended or modified from time to time,
the “Credit Agreement”), among Rayonier Inc., Rayonier TRS Holdings Inc.,
Rayonier Forest Resources L.P., and any Additional Borrower (as defined
therein), as borrowers, certain lenders from time to time parties thereto (the
“Lenders”), certain Issuing Banks parties thereto, and Credit Suisse AG
(formerly known as Credit Suisse), acting through its Cayman Islands Branch, as
Administrative Agent (the “Administrative Agent”) for said Lenders, pursuant to
which the Lenders made certain loans to the Borrowers;

WHEREAS, pursuant to the Guarantee Agreement, Assignor guaranteed the
obligations of the other Borrowers under the Credit Agreement;

WHEREAS, Assignee is a direct subsidiary of Assignor;

WHEREAS, Assignor has executed an Additional Borrower Designation under, and as
defined in, the Credit Agreement;

WHEREAS, Assignor desires to assign all of its obligations as Borrower under the
Credit Agreement to Assignee, and Assignee desires to assume all such
obligations under the Credit Agreement and become an Additional Borrower (as
defined in the Credit Agreement) under the Credit Agreement; and

WHEREAS, Section 5.03(c) of the Credit Agreement permits such assignment from
Assignor to Assignee, subject to the conditions set forth in Section 3.03 of the
Credit Agreement, and in the definition of “Additional Borrower”.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

1. Capitalized terms used but not otherwise defined in this Agreement have the
meanings given said terms in the Credit Agreement.

2. Assignor hereby irrevocably assigns to Assignee, and Assignee hereby
irrevocably assumes from Assignor, all of Assignor’s rights, benefits, title,
interests, liabilities and obligations as Borrower under the Credit Agreement
and the other Loan Documents (as such agreements may be amended, supplemented,
restated or otherwise modified from time to time, the “Assigned Loan
Documents”).

3. From and after the date of this Agreement, (a) Assignee will be a party to
the Assigned Loan Documents and will have the rights and obligations as the
Additional Borrower thereunder and will be bound by all of the provisions of the
Assigned Loan Documents applicable to the Additional Borrower thereunder;
including, but not limited to, the payment of all Revolving Credit Advances and
LC Disbursements and all interest in accordance with the terms of the Assigned
Loan Documents, (b) all Revolving Credit Advances owing by Assignor and then
outstanding shall be deemed to be Revolving



--------------------------------------------------------------------------------

Credit Advances made to and owing by Assignee and (c) all Letters of Credit
issued for the account of Assignor and then outstanding shall be deemed to be
Letters of Credit issued for the account of Assignee and Assignee shall have
full liability in respect thereof to the same extent as though such Letters of
Credit had been issued for the account of Assignee (and the Assignor and
Assignee shall each be deemed to be an account party under each such Letter of
Credit).

4. Notwithstanding anything to the contrary set forth herein, (a) Assignor is
not assigning any of the rights, interests, obligations or liabilities that it
has under the Loan Documents as a Guarantor, (b) Assignor remains bound as a
Guarantor under the Loan Documents to which it is a party, including, the
Guarantee Agreement, (c) Assignee will be a Guarantor under the Guarantee
Agreement, and (d) the covenants set forth in Section 5.02 and Section 5.03 of
the Credit Agreement, which are specific to Assignor as a publicly traded
company and the corporate parent of Assignee, shall remain effective with
respect to Assignor.

5. For the benefit of Assignee, the Administrative Agent and the Lenders,
Assignor represents and warrants as follows:

(a) No Default or Event of Default has occurred and is continuing.

(b) Assignor has performed and complied with all agreements and conditions
contained in the Loan Documents required to be performed or complied with by it
prior to or at the time of delivery hereof.

6. For the benefit of the Administrative Agent and the Lenders, each of Assignee
and Assignor represents and warrants as follows:

(a) The execution, delivery and performance of this Agreement are within such
party’s powers and have been duly authorized by all necessary limited liability
company, corporate or other action.

(b) This Agreement constitutes the legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, fraudulent transfer or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles (whether considered in a
proceeding at law or in equity) and an implied covenant of good faith and fair
dealing.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority, regulatory body or any other third party is
required for the due execution, delivery and performance by Assignor or Assignee
of this Agreement.

(d) The assignments by the Assignor and assumptions by the Assignee made
hereunder are made in compliance with, and in satisfaction of, the provisions in
the Credit Agreement and the other Loan Documents applicable to the designation
of an Additional Borrower (including without limitation, the requirements set
forth in the definition of “Additional Borrower” in Section 1.01 of the Credit
Agreement, and the conditions precedent set forth in Section 3.03 of the Credit
Agreement).

7. This Agreement will be binding upon and will inure to the benefit of Assignor
and Assignee and their respective successors and assigns.

8. This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original and all of which together will be deemed to be
one and the same instrument.

 

2



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

11. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

12. Any one or more of the provisions in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality and unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions of this Agreement; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

13. This Agreement constitutes a Loan Document executed in connection with the
Credit Agreement. Each of the parties hereto agree that Credit Suisse AG (in its
capacity as Administrative Agent under the Credit Agreement, the Guarantee
Agreement and the other Loan Documents) shall be a third-party beneficiary of
this Agreement.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers.

 

ASSIGNOR:

RAYONIER INC.

By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Chief Financial
Officer

ASSIGNEE:

RAYONIER OPERATING COMPANY LLC

By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Chief Financial
Officer

SIGNATURE PAGE TO

REVOLVING CREDIT AGREEMENT ASSIGNMENT AND ASSUMPTION AGREEMENT